         Case 1:20-cv-04973-MKV Document 20 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                         USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 ANASTACIO ROMERO PEREZ, et al.,
                                                                     DOC #:
 individually and on behalf of all others
                                                                     DATE FILED: 10/5/2020
 similarly situated,

                          Plaintiffs,                        1:20-cv-04973-MKV

                   -against-                                     ORDER OF
                                                                 DISMISSAL
 665 9TH AVE. RESTAURANT CORP., d/b/a
 GALAXY DINER, et al.,

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This case was filed on June 29, 2020. See ECF #1. The time to serve Defendants with

the Complaint expired on September 27, 2020. See Fed. R. Civ. P. 4(m). Plaintiffs have not

shown good cause for why the time to serve should be extended. Accordingly, this case is

DISMISSED WITHOUT PREJUDICE for failure to serve.



SO ORDERED.
                                                   _________________________________
Date: October 5, 2020                              MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge
